Johnston, C. J.
(dissenting): Inasmuch as the building of a sewer is a governmental function, it was within the power of the city commission to repeal the resolution and rescind its action relating to payment in bonds instead of in money, therefore I am unable to concur in the decision upon that point.
I also dissent from the determination that the resolution resulted in a valid contract. As the parties did not agree upon the rate of interest the bonds should bear nor as to the time the bonds should run, the so-called contract is so incomplete and indefinite as to be unenforceable.
Harvey, J., concurs in the dissent.